      Case 1:18-cv-10364-LGS-SDA Document 642 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 11/10/2020

 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                               Plaintiffs,
                                                             ORDER
                   -against-

 Bank of America Corporation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a Telephone Conference with the parties today regarding the issues raised in

their joint letter, dated November 5, 2020 (11/5/20 Joint Ltr., ECF No. 641), and for the reasons

stated on the record, it is hereby ORDERED, as follows:

       1. District Judge Schofield already has found plausible allegations of a conspiracy in this

           case and stated that “[t]he conspiracy operated largely through the use of numerous

           multi-bank chatrooms, which was facilitated in part because many of the traders had

           previously worked together and formed social ties.” Allianz Glob. Inv’rs GmbH v. Bank

           of Am. Corp., 457 F. Supp. 3d 401, 409-10 (S.D.N.Y. May 19, 2020). Within 30 days of

           the date of this Order, for all the chatrooms listed in Appendix A to the 11/5/20 Joint

           Letter that are not highlighted in yellow (i.e., the ones where a date range is listed),

           Defendants shall access and produce the transcripts of such chatrooms for the dates

           in which their participant(s) were in the chatrooms. The Court finds that production

           of such chatroom transcripts is proportional to the needs of the case given the central

           role of the chatrooms in this case.
     Case 1:18-cv-10364-LGS-SDA Document 642 Filed 11/10/20 Page 2 of 2




         2. Defendants’ request for the Court to compel Plaintiffs to produce their

            communications with third parties about this litigation is denied.

         3. No later than December 10, 2020, at 6:00 p.m. EST, the parties shall file a joint letter

            regarding the status of discovery and any existing disputes.

         4. The parties are directed to appear for a Telephone Conference in this action on

            December 17, 2020, at 2:00 p.m. EST. At the scheduled time, the parties shall each

            separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

Dated:          New York, New York
                November 10, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
